DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed July 19, 2022 to paragraph [0160] is objected to under 35 U.S.C. 132(a), although all other amendments to the Specification filed July 19, 2022 are accepted, because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: At Lines 2 – 4 of Paragraph [0160] (Lines of Paragraph and not of page): the recitation - - but may only extend to an area spaced apart from the light shielding pattern 600a with a certain distance - - is not supported by the original disclosure which stated that “[e]ach of the protruding portions 450a may extend from each of the sensing pads 440 to the edge 200e of the second substrate” or “to the edge 200e of the second substrate 200 less an area defined by the light shielding pattern 600a”. In other words, no support has been found in  the Specification for the recitation that said extension may only extend to an area spaced apart from 600a with a certain distance in conjunction with the first 2 lines of Paragraph [0160].
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9, 12 – 14, and 16 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng.
	Regarding Claim 1, Peng discloses “A display panel comprising: a first substrate; a second substrate disposed on the first substrate” (Figure 7, Items 1 ‘display area’ (of display panel), 3 ‘first substrate’ (second substrate), 4 ‘second substrate’ (first substrate) (Notice that second substrate 3 is disposed on the first substrate 4 of the display panel of Figure 7.)), “and having a display area through which an external input is configured to be sensed and non-display area around the display area” (Figure 7, Items 19 ‘light-emitting element’ and 8 ‘touch electrodes’ (Notice that second substrate 3 has a display area comprised of the light-emitting elements 19 and a non-display area around light-emitting elements 19 that is void of light emission and around light-emitting elements 19. Also, notice that touch electrodes 8 are provided in the display area shown in Figure 7 and input is sensed via touch electrodes through use of the display area.)), “a coupling member disposed between the first substrate and the second substrate to couple the first substrate and the second substrate” (Figure 7, Item 7 ‘encapsulant’ (Notice that encapsulant 7 serves as a coupling member to couple first substrate 4 and second substrate 3 to each other.)), “a plurality of sensing patterns disposed in the display area of the second substrate” (Figures 7 and 8 (Notice that a plurality of sensing interconnection patterns to connect touch electrodes 8 together are provided on the second substrate 3 above light-emitting elements 19 providing a display area.)), “a plurality of sensing pads disposed in the non-display area of second substrate and electrically connected to the plurality of sensing patterns, respectively” (Figures 7 and 8, Items 8 ‘touch electrodes’ (Notice that a plurality of touch electrodes are disposed on the second substrate 3 in the non-display area between light-emitting elements 19 (see Figure 7 and touch electrode having reference line leading to the numeral ‘8’, notice that said touch electrode is in the non-display area to left of a light-emitting element 19) and are electrically connected to each other via corresponding sensing interconnection patterns.)), “a plurality of protruding portions disposed in the non-display area of the second substrate and extending from the plurality of sensing pads, respectively, to an edge of the second substrate” (Figures 7 and 8, Items 9 ‘touch signal lines’ (Notice that plurality of touch signal line 9 protrude above the surface of second substrate 3 in the non-display area not including light-emitting elements 19 and extend from sensing pads 8 to an edge of second substrate 3.)), “and a light shielding part disposed between the edge of the second substrate and the plurality of sensing pads to overlap at least a portion of the coupling member” (Figure 7 and Column 5, Lines 15 - 34 (Notice that touch signal lines 92 provide a light shielding part that is between a left edge of the second substrate 3 and the plurality of sensing pads 8 to the right, where the light shield part overlaps the coupling member 7.)), “wherein the plurality of sensing pads are disposed between the plurality of protruding portions and the plurality of sensing patterns” (Figure 8 (Notice that a plurality of sensing pads 8 can be chosen that are disposed between a plurality of chosen protruding portions 9 and a plurality of chosen sensing interconnection patterns from left to right of Figure 8.)).
Regarding Claim 2, Peng discloses everything claimed as applied above (See Claim 1). In addition, Peng discloses “wherein: the light shielding part extends in a first direction” (Figures 7 and 8 (Notice that light shielding lines 92 of the light shield part extend in a top to bottom direction of Figure 8.)), “each of the plurality of protruding portions extends in a second direction crossing the first direction” (Figures 7 and 8 (Notice that protruding touch signal lines 9 extending in a second left to right direction which crosses the first top to bottom direction.)), “and the light shielding part and the plurality of protruding portions are connected to each other” (Figure 8 (Notice that light shield lines 92 connect to protruding touch signal lines 9 in the encapsulation area 5.)).
Regarding Claim 3, Peng discloses everything claimed as applied above (See Claim 2). In addition, Peng discloses “wherein the light shielding part includes a plurality
of grooves defined adjacent to an area where the plurality of protruding portions cross the light shielding part” (Figures 7 and 8 (Notice that light shielding part comprised of touch signal lines includes a plurality of grooves of width “L2” adjacent to an area 5 with the plurality of protruding touch signal lines 9 cross the described light shielding part.)).
Regarding Claim 4, Peng discloses everything claimed as applied above (See Claim 3). In addition, Peng discloses “wherein each of the plurality of grooves extends in
the second direction” (Figures 7 and 8 (Notice that each groove width L2 extends in the second left to right direction.)), “and has a length in the second direction less than a width of the light shielding part in the second direction” (Figures 7 and 8 (Notice that each length L2 in the second left to right direction is less that a width to the light shielding lines 92 forming the light shielding part in the left to right direction.)).
Regarding Claim 5, Peng discloses everything claimed as applied above (See Claim 1). In addition, Peng discloses “wherein the light shielding part comprises a plurality of light shielding patterns spaced apart from the plurality of protruding portions” (Figures 7 and 8 (Notice the touch signal lines 92 provide a plurality of light shielding patterns to form the light shielding part and that the touch signal lines 92 are spaced apart from the plurality of protruding touch signal lines 9.)).
Regarding Claim 6, Peng discloses everything claimed as applied above (See Claim 5). In addition, Peng discloses “wherein a gap between adjacent light shielding patterns among the plurality of light shielding patterns and a gap between adjacent ones of the plurality of light shielding patterns and the plurality of protruding portions is each equal to or less than about 4 um” (Paragraph [0043] (Notice that L2 having a maximum value of 2 um is less than about 4 um and that connections of the plurality of light shielding touch signal lines 92 to protruding touch signal lines 9 with gap of zero (i.e. at the connection) is less than about 4 um.)).
Regarding Claim 7, Peng discloses everything claimed as applied above (See Claim 5). In addition, Peng discloses “wherein: the plurality of light shielding patterns comprise a first light shielding pattern and a second light shielding pattern spaced apart from each other with one of the plurality of protruding portions therebetween” (Figures 7 and 8 (Notice that a leftmost touch signal line 92 and the directly adjacent to said leftmost touch signal line 92 provide a first light shielding pattern (i.e. leftmost line) and a second light shielding pattern (i.e. adjacent line) that have a protruding touch signal line 9 in between (i.e. topmost touch signal line 9 shown in Figure 8).), “the display panel further comprises an additional connection portion connected to the first light shielding pattern, the second light shielding pattern, and the protruding portion” (Figures 7 and 8 (Notice in Figure 8 that an addition connection portion (i.e. a portion in area 10) of lines 9 are connected to the described first light shielding pattern, the described second first light shielding pattern, and the protruding touch signal line 9.)).
Regarding Claim 9, Peng discloses everything claimed as applied above (See Claim 1). In addition, Peng discloses “wherein: the plurality of protruding portions and the light shielding part are disposed on the same layer” (Figures 7 and 8 (Notice that protruding touch signal lines 9 and light shielding touch signal lines 92 are provided on the same layer 3.)), “and comprise the same material as each other” (Figure 7 and 8 (Notice that protruding touch signal lines 9 and light shielding touch signal lines 92 are made of the same material of bedding metal 6.)), “and the plurality of protruding portions and the light shielding part are spaced apart from each other” (Figures 7 and 8 (Notice that the plurality of protruding touch signal lines 9 and light shielding touch signal lines 92 are spaced a part from each other.)).
Regarding Claim 12, Peng discloses “A display panel comprising: a first substrate; a second substrate disposed on the first substrate” (Figure 7, Items 1 ‘display area’ (of display panel), 3 ‘first substrate’ (second substrate), 4 ‘second substrate’ (first substrate) (Notice that second substrate 3 is disposed on the first substrate 4 of the display panel of Figure 7.)), “and having a display area through which an external input is configured to be sensed, a non-display area around the display area” (Figure 7, Items 19 ‘light-emitting element’ and 8 ‘touch electrodes’ (Notice that second substrate 3 has a display area comprised of the light-emitting elements 19 and a non-display area around light-emitting elements 19 that is void of light emission and around light-emitting elements 19. Also, notice that touch electrodes 8 are provided in the display area shown in Figure 7 and input is sensed via touch electrodes through use of the display area.)), “and an edge extending in a first direction” (Figure 7 (Notice that second substrate 3 is disposed on the first substrate 4 of the display panel of Figure 7 and that the second substrate 3 has a first left most edge extending in the top to bottom direction of Figure 8.)), “a sensing pattern disposed in the display area of the second substrate” (Figures 7 and 8 (Notice that a sensing interconnection pattern to connect touch electrodes 8 together is provided on the second substrate 3 in the display area as described above.)), “a sensing pad disposed in the non-display area of the second substrate and electrically connected to the sensing pattern” (Figures 7 and 8, Items 8 ‘touch electrodes’ (Notice that a touch electrode is disposed on the second substrate 3 in the non-display area as described above and electrically connected to the sensing interconnection pattern.)), “a protruding portion disposed on the second substrate and extending from the sensing pad to the edge of the second substrate” (Figures 7 and 8, Items 9 ‘touch signal lines’ (Notice that a touch signal line 9 protrude above the surface of second substrate 3 and extended from a sensing pad 8 to the above described edge of second substrate 3.)), “and a light shielding pattern disposed on the second substrate and spaced apart from the protruding portion” (Figure 7 and Column 5, Lines 15 - 34 (Notice that at least a touch signal line 92 provides a light shielding part disposed on the second substrate 3 and spaced apart from a touch signal line 9.)), “wherein the light shielding pattern is electrically isolated from the sensing pattern” (Figure 8 (Notice that a sensing interconnection pattern chosen for a topmost row of sensing pads 8 is electrically isolated from a light shielding touch signal line 92 which is electrically connected to a bottommost row of sensing pads 8.)).
Regarding Claim 13, Peng discloses everything claimed as applied above (See Claim 12). In addition, Peng discloses “wherein the edge of the second substrate overlaps with a side surface of the light shielding pattern” (Figures 7 and 8 (Notice the leftmost edge of the second substrate 3 overlaps with a side surface of at least the leftmost touch signal line 92 providing a light shielding pattern.)), “and a side surface of the protruding portion” (Figures 7 and 8 (Notice that at the interconnection point of touch signal line 9 with touch signal line 92, a side surface of protruding touch signal line overlaps with the leftmost edge of the second substrate 3.)).
Regarding Claim 14, Peng discloses everything claimed as applied above (See Claim 12). In addition, Peng discloses “wherein the edge of the second substrate is overlaps with a side surface of the light shielding pattern” (Figures 7 and 8 (Notice the leftmost edge of the second substrate 3 overlaps with a side surface of the leftmost touch signal line 92 providing a light shielding pattern.)), “and the protruding portion is spaced apart from the edge of the second substrate with the light shielding pattern therebetween” (Figures 7 and 8 (Notice that at the interconnection point of touch signal line 9 with touch signal line 92, the protruding touch signal line 9 is spaced apart from the leftmost edged of the second substrate 3 with the leftmost touch signal line 92 as a light shielding pattern therebetween.)).
Regarding Claim 16, Peng discloses everything claimed as applied above (See Claim 12). In addition, Peng discloses “wherein the protruding portion and the light shielding pattern are disposed on the same layer” (Figures 7 and 8 (Notice that protruding touch signal line 9 and leftmost light shielding touch signal line 92 are provided on the same layer 3.)), “and comprise the same material as each other” (Figure 7 and 8 (Notice that protruding touch signal line 9 and leftmost light shielding touch signal line 92 are made of the same material of bedding metal 6.)).
Regarding Claim 17, Peng discloses everything claimed as applied above (See Claim 5). In addition, Peng discloses “wherein a gap between the protruding portion and the light shielding pattern is equal to or less than about 4 um” (Paragraph [0043] (Notice that connection of the leftmost light shielding touch signal line 92 to protruding touch signal line 9 with gap of zero (i.e. at the connection) is less than about 4 um.)).
Regarding Claim 18, Peng discloses everything claimed as applied above (See Claim 2). In addition, Peng discloses “further comprising a coupling member disposed between the first substrate and the second substrate” (Figure 7, Item 7 ‘encapsulant’ (Notice that encapsulant 7 serves as a coupling member to couple first substrate 4 and second substrate 3 to each other.)), “wherein the edge of the second substrate overlaps the coupling member” (Figure 7 (Notice that the leftmost edge of the second substrate overlaps the coupling member 7 in at least a top to bottom direction.)).
Regarding Claim 19, Peng discloses “A display panel comprising: a first substrate; a second substrate longitudinally extending along a first direction, disposed on the first substrate and having a top surface, a side surface, and a boundary defined between the top surface and the side surface” (Figure 7, Items 1 ‘display area’ (of display panel), 3 ‘first substrate’ (second substrate), 4 ‘second substrate’ (first substrate) (Notice that second substrate 3 is disposed on the first substrate 4 of the display panel of Figure 7 and the second substrate 3 has a top surface upon which touch electrodes 8 are disposed and side, leftmost surface, where a boundary edge is defined where the defined top surface and leftmost side surface meet and second substrate 3 extends lengthwise in a first direction from left to right of figure 8.)), “a coupling member disposed between the first substrate and the second substrate” (Figure 7, Item 7 ‘encapsulant’ (Notice that encapsulant 7 serves as a coupling member to couple first substrate 4 and second substrate 3 to each other.)), “a sensing pattern disposed on the top surface of the second substrate” (Figures 7 and 8 (Notice that a sensing interconnection pattern to connect touch electrodes 8 together is provided on the top surface of the second substrate 3.)), “a sensing pad disposed on the top surface of the second substrate and electrically connected to the sensing pattern” (Figures 7 and 8, Items 8 ‘touch electrodes’ (Notice that a touch electrode is disposed on the top surface of the second substrate 3 and electrically connected to each a sensing interconnection pattern.)), “wherein the side surface of the second substrate includes a first side portion extending from the boundary and a second side portion extending from the first side portion to a side surface of the coupling member” (Figure 7 (Notice that the leftmost side portion of the second substrate 3 includes a first side portion in a direction from top to bottom that extends from the boundary and second side portion running from left to right that extends from the end of the described first side portion to a side surface of coupling member 7.)), “wherein the second side portion protrudes outwardly away from the first side portion in the first direction with respect to the sensing pattern” (Figure 7 (Notice that the second side portion as described above protrudes outwardly away from the first side potion (as described above) in the first left to right direction with respect to the sensing interconnection pattern.
Regarding Claim 20, Peng discloses everything claimed as applied above (See Claim 19). In addition, Peng discloses “further comprising: “a protruding portion disposed on the top surface of the second substrate and extending from the sensing pad to the boundary” (Figures 7 and 8, Items 9 ‘touch signal lines’ (Notice that a touch signal line 9 protrude above the surface of second substrate 3 and extended from a sensing pad 8 to the above described boundary of second substrate 3.)), “and a light shielding part disposed on the top surface of the second substrate and spaced apart from the protruding portion” (Figure 7 and Column 5, Lines 15 - 34 (Notice that a leftmost touch signal line 92 provides a light shielding part disposed on the top of the surface of second substrate 3 and spaced apart from a touch signal line 9.)), “wherein a side surface of the light shielding pattern is aligned with the boundary of the second substrate” (Figures 7 and 8 (Notice that a side of the leftmost light shielding touch signal line 92 is aligned with the described boundary of the second substrate 3.)).

Allowable Subject Matter
Claims 8, 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning and prior art set forth in the history of prosecution of the instant application.
Claim 21 is allowable over the prior art of record for reasoning set forth in the history of prosecution.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed September 27, 2022 have been fully considered.
	First, the Examiner disagrees that - - the objected-to portion of paragraph [0160] . . . cannot be considered as new matter at least in view of the originally filed drawings - - (REMARKS, Page 10, Lines 13 – 17 (Line reference made by all written lines including central headings, and excluding blank lines.)) and disagrees that - - the above noted portion of paragraph [0160] cannot be considered as new matter as being fully supported by the originally filed disclosure - - (REMARKS, Page 10, Last line to Line 2 of Page 11). The Examiner disagrees because Figure 7 and Paragraph [0160] fail to provide support for the new matter of requiring that each of the protruding portions - - may only extend - - to an area spaced apart from light shielding pattern 600a and fails to provide support for the new matter of - - a certain distance - -.  In other words, the original Specification including all figures does not provide support for an “only” condition or details regarding “a certain distance”.
	Second, the Examiner disagrees that - - the Office’s claim interpretation of the claim elements . . . is overly broad, unreasonable, arbitrary, and flatly inconsistent with how a person having ordinary skill in the would interpret the claim in light of the specification - - (REMARKS, Page 12, Lines 13 – 17 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because one having ordinary skill in the art would conclude that the elements provided in Peng meet the limitations such as “a display area”, “a non-display area”, “a plurality of sensing patterns”, and “a plurality of sensing pads disposed in the display area” because said elements meet the functionality and/or structure of said limitations without importing functionality and/or structures from the Specification into the claims. For example, one having ordinary skill in the art would realize that “a display area” must have functionality and/or structure with regard to achieving display, but would also realize that such an area as known in the art is not precluded from having a non-display area (e.g. a pixelated display with a display area utilizing a black matrix disposed between pixels as a non-display area).
	Third, the Examiner disagrees that - - the touch signal lines 92 are essentially the same element as the touch signal lines 9, and thus the Office Action has impermissibly rendered one of these claim features meaningless - - (REMARKS, Page 13, Lines 3 – 5 (Line reference made by all written lines, excluding blank lines). The Examiner disagrees because the touch signal lines 92 are located in a different area that the touch signal lines 9 referenced by the Examiner (note the usage of different numerals by Peng to provide location clarity). In other words, the Examiner is not using touch signal lines 9 which reside in the same area to meet “a plurality of protruding portions” and “a light shielding part”. 
	Fourth, the Examiner disagrees with regard to Claims 1 and 12 that - - Peng fails to disclose the claimed sensing pads - -, and - - Claim 12 . . . is allowable [over] Peng - - (REMARKS, Page 14, Lines 3 – 6 (Line reference made by all written lines excluding blank lines)). The Examiner disagrees because of the reasoning set forth in the rejections of Claims 1 and 12 above.
	Finally, the Examiner disagrees with regard to Claim 19 that the amendment filed September 27, 2022 overcomes the prior art of record. The Examiner disagrees because of the reasoning set forth in the rejection of Claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 01, 2022